COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00466-CR


JESSE RYAN CLAIBORNE                                                APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY
                      TRIAL COURT NO. 45,424-A

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Jesse Ryan Claiborne filed a notice of appeal, complaining of the

trial court’s order denying his motion for appointed counsel for the purpose of

seeking post-conviction relief. We notified appellant that it appeared we did not

have jurisdiction over his attempted appeal and that we would dismiss his appeal

unless he filed a response by January 19, 2016, showing grounds to continue the


      1
       See Tex. R. App. P. 47.4.
appeal. See Tex. R. App. P. 44.3. Appellant did not respond. We do not have

jurisdiction to review the trial court’s order. See Tex. Code Crim. Proc. Ann. art.

11.07, § 3(a) (West 2015); Bostice v. State, No. 02-15-00333-CR, 2015 WL
7008147, at *1 (Tex. App.—Fort Worth Nov. 12, 2015, no pet.) (mem. op., not

designated for publication); see also Bridle v. State, 16 S.W.3d 906, 907 (Tex.

App.—Fort Worth 2000, no pet.). Accordingly, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f).


                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 3, 2016




                                         2